United States Court of Appeals
      for the Federal Circuit
                ______________________

      FEDMET RESOURCES CORPORATION,
              Plaintiff-Appellant,

                           v.

                  UNITED STATES,
                  Defendant-Appellee,

                         AND

         ANH REFRACTORIES COMPANY,
               Defendant-Appellee,

                         AND

         RESCO PRODUCTS, INC. AND
     MAGNESITA REFRACTORIES COMPANY,
             Defendants-Appellees.
            ______________________

                      2013-1539
                ______________________

    Appeal from the United States Court of International
Trade in No. 12-CV-0215, Senior Judge Nicholas Tsou-
calas.
                ______________________

                Decided: June 20, 2014
                ______________________
2                             FEDMET RESOURCES CORP.   v. US



    R. WILL PLANERT, Morris Manning & Martin LLP, of
Washington, DC, argued for plaintiff-appellant. With him
on the brief were DONALD B. CAMERON, JULIE C. MENDOZA,
BRADY W. MILLS, and MARY S. HODGINS. Of counsel was
SARAH SUZANNE SPRINKLE.

    ANTONIA RAMOS SOARES, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, argued for defendant-
appellee United States. With her on the brief were
STUART F. DELERY, Assistant Attorney General, JEANNE E.
DAVIDSON, Director, and PATRICIA M. MCCARTHY, Assis-
tant Director. Of counsel on the brief was DEVIN S. SIKES,
Attorney, Office of the Chief Counsel for Trade Enforce-
ment & Compliance, United States Department of Com-
merce, of Washington, DC.

    JOSEPH W. DORN, King & Spalding LLP, of Washing-
ton, DC, argued for defendant-appellee ANH Refractories
Company. With him on the brief was BRIAN E. MCGILL.

    CAMELIA C. MAZARD, Doyle, Barlow & Mazard PLLC,
of Washington, DC, for defendants-appellees Resco Prod-
ucts, Inc., et al.
                   ______________________

    Before RADER, ∗ REYNA, and WALLACH, Circuit Judges.
     Opinion for the court filed by Circuit Judge REYNA.
    Dissenting opinion filed by Circuit Judge WALLACH.
REYNA, Circuit Judge.
    Fedmet Resources Corporation (“Fedmet”) appeals a
final decision of the U.S. Court of International Trade


     ∗
       Randall R. Rader vacated the position of Chief
Judge on May 30, 2014.
FEDMET RESOURCES CORP.   v. US                          3



(“Trade Court”) denying Fedmet’s motion for judgment
upon the agency record and affirming the Department of
Commerce’s final scope determination regarding anti-
dumping and countervailing duty orders covering imports
of certain magnesia carbon bricks (“MCBs”) from China
and Mexico. Fedmet Res. Corp. v. United States, 911 F.
Supp. 2d 1348 (Ct. Int’l Trade 2013). For the reasons
below, we reverse the Trade Court’s decision and remand
for further proceedings in accordance with this opinion.
                      BACKGROUND
           I.   The Underlying Investigations
    On July 29, 2009, Resco Products, Inc. (“Resco”) filed
a petition with the Department of Commerce (“Com-
merce”) requesting initiation of antidumping and counter-
vailing duty investigations on imports of certain MCBs
from China and Mexico. MCBs are a type of refractory
brick used to line ladles and furnaces employed in
steelmaking and steel handling processes. Resco’s peti-
tion proposed that the scope of the investigations be
limited to the following:
   [C]ertain chemically bonded (resin or pitch), mag-
   nesia carbon bricks (“MCB”) whose magnesia
   component contains at least 70 percent magnesia
   (“MgO”), regardless of the source of raw materials
   for the MgO, with carbon levels ranging from
   trace amounts to 30 percent, regardless of en-
   hancements, regardless of whether or not anti-
   oxidants are present. The scope of this investiga-
   tion excludes alumina-carbon bricks, alumina-
   silicon-carbide-carbon bricks and all dolomite
   class bricks. 1



   1  Fedmet further explained that MCBs can be en-
hanced “with coating, grinding, tar impregnation or
4                              FEDMET RESOURCES CORP.    v. US



Joint Appendix (“J.A.”) at 492-93 (footnotes omitted). In
proposing that the domestic like product be defined to
cover only MCBs, the petition further limited the pro-
posed scope of the investigation by describing MCBs as
the product covered by the petition and distinguishing
MCBs from other types of refractory bricks:
    There are several types of standard refractory
    bricks in addition to magnesia carbon, the subject
    of this petition. Among the most important are
    fired magnesite, fired bauxite, magnesia dolomite
    and magnesia alumin[a] carbon brick. Each of
    these bricks possess certain unique properties,
    which make their use highly preferred, and even
    required, for certain uses in the lining of steel, ce-
    ramic, and other furnaces and holding vessels.
    The different types of bricks are not generally sub-
    stitutable in a technical sense, due to varying
    chemical and physical properties and wear char-
    acteristics.
Id. at 498 (emphases added). This language prompted
Commerce to inquire regarding the proposed scope of the
investigation vis-à-vis other types of refractory bricks. In
particular, as part of its pre-initiation investigation,
Commerce issued a questionnaire, referring to the subject
of the petition as “MCB.” Resco responded to the ques-
tionnaire on August 10, 2009. Regarding Questions 6 and
7, Resco stated:
    [Question] 6. On page 10 of the petitions you
    state “{t}here are several types of standard refrac-



coking, high temperature heat treatments, anti-slip
treatments or metal casing,” and that anti-oxidants can
be added to MCBs “from trace amounts to 15 percent by
weight as various metals, metal alloys, and metal car-
bides.” Joint Appendix at 492 n.7, n.8.
FEDMET RESOURCES CORP.   v. US                           5



   tory bricks in addition to MCB, the subject of this
   petition. Among the most important are fired
   magnesite, fired bauxite, magnesia dolomite, and
   magnesia aluminum carbon brick.” How does
   your proposed scope exclude these types of refrac-
   tory bricks?
   [Answer] The scope of our petition focuses only on
   MCB. These other products do not provide the
   same performance where MCB are used in
   steelmaking and steel handling applications.
   Their use or substitution results in significantly
   lower performance, higher costs and can be dis-
   ruptive to the steel maker’s operation. No other
   system over the last 35 years helped steel makers
   achieve performance levels in furnace and ladles
   like MCB, which are used in the most critical and
   high wear areas of the furnaces and ladles.
   [Question] 7. If necessary based on the response
   to the questions above, please provide a revised
   version of the scope of the investigations as it
   should appear in the Federal Register.
   [Answer] Petitioner does not believe it is neces-
   sary to revise the scope based on the responses to
   the questions above. The complete version of the
   scope of the investigations as it should appear in
   the Federal Register is provided in the petition.
Id. at 505-06 (emphases added). On August 14, 2009, at
Commerce’s request, Resco revised its proposed scope
language to remove the explicit exclusion of alumina-
carbon bricks, alumina-silicon bricks and dolomite class
bricks. Resco confirmed that the exclusion was unneces-
sary because those three types of bricks do not have the
magnesia levels specified by Resco. See id. at 513.
  Resco continued to reinforce the distinction between
MCBs and other types of refractory bricks during the
6                            FEDMET RESOURCES CORP.   v. US



preliminary injury investigation conducted by the United
States International Trade Commission (“Commission”).
In particular, on August 19, 2009, Resco’s counsel testi-
fied before the Commission that:
    [O]ther refractory products, such as fired magne-
    site, fired bauxite, magnesia dolomite, and mag-
    nesia alumina graphite bricks, and the subject
    merchandise do not have the same physical char-
    acteristics and uses are not perceived by produc-
    ers and purchasers as substitutable and are easily
    differentiated by price.
Id. at 396.
     Commerce published notices of initiation of anti-
dumping and countervailing duty investigations on Au-
gust 25, 2009. In the notices, Commerce adopted almost
all of the language proposed by Resco to define the scope
of the investigations:
    Imports covered by this petition consist of certain
    chemically bonded (resin or pitch), magnesia car-
    bon bricks with a magnesia component of at least
    70 percent magnesia (“MgO”) by weight, regard-
    less of the source of raw materials for the MgO,
    with carbon levels ranging from trace amounts to
    30 percent by weight, regardless of enhance-
    ments, (for example, magnesia carbon bricks can
    be enhanced with coating, grinding, tar impregna-
    tion or coking, high temperature heat treatments,
    anti-slip treatments or metal casing) and regard-
    less of whether or not anti-oxidants are present
    (for example, antioxidants can be added to the
    mix from trace amounts to 15 percent by weight
    as various metals, metal alloys, and metal car-
    bides).
Certain Magnesia Carbon Bricks from the People’s Repub-
lic of China and Mexico: Initiation of Antidumping Duty
FEDMET RESOURCES CORP.   v. US                           7



Investigations, 74 Fed. Reg. 42,852, 42,857 (Aug. 25,
2009); Certain Magnesia Carbon Bricks from the People’s
Republic of China and Mexico: Initiation of Countervail-
ing Duty Investigation, 74 Fed. Reg. 42,858, 42,861 (Aug.
25, 2009).
    Both Commerce and the Commission issued ques-
tionnaires to known producers, exporters and importers of
subject merchandise. The Commission issued its prelimi-
nary injury determination on September 14, 2009. See
Certain Magnesia Carbon Bricks from China and Mexico,
Inv. Nos. 701-TA-468 and 731-TA-1166, -1167, USITC
Pub. No. 4100 (Sep. 2009). The Commission identified the
scope of the investigations as including “only chemically
bonded MCBs in which the magnesia content is at least
70 percent and the carbon content ranges up to 30 per-
cent.” Id. at 5. The Commission also found that MCBs
are not used interchangeably with other refractory prod-
ucts because they have “distinct uses, differ in physical
characteristics, are priced higher, and are made by differ-
ent production processes.” Id. at 6. Accordingly, the
Commission concluded that the domestic like product did
not “include other refractory products such as fired mag-
nesite, fired bauxite, magnesia dolomite, and magnesia
alumina graphite bricks.” Id. The Commission defined
the domestic like product as MCBs, 2 making it cotermi-
nous with Commerce’s determination without objection
from any party. Id.
    On September 20 and 21, 2010, Commerce published
its final affirmative antidumping and countervailing
determinations and issued antidumping and countervail-
ing duty orders on MCBs from Mexico and China. The
orders continued to use the scope language proposed by
Resco and adopted during initiation of the investigations.


   2    The Commission used the term “MCB” throughout
the investigation. See generally, USITC Pub. No. 4100.
8                            FEDMET RESOURCES CORP.   v. US



See Certain Magnesia Carbon Bricks from Mexico and the
People’s Republic of China: Antidumping Duty Orders, 75
Fed. Reg. 57,257 (Sep. 20, 2010); Certain Magnesia Car-
bon Bricks from Mexico and the People’s Republic of
China: Countervailing Duty Order, 75 Fed. Reg. 57,442
(Sep. 21, 2010) (collectively, “the orders”). Likewise, the
Commission’s final injury determination continued to
define the domestic like product as coterminous with the
scope of the investigations. See Certain Magnesia Carbon
Bricks from China and Mexico, Inv. Nos. 701-TA-468 and
731-TA-1166, -1167, USITC Pub. No. 4182 at 6-7 (Sep.
2010).
           II. Fedmet’s Scope Ruling Request
    Fedmet is a domestic importer of refractory bricks
and other products used in the steelmaking industry.
Fedmet was not a party to the antidumping and counter-
vailing duty investigations initiated at the petition of
Resco. Additionally, the record does not indicate that
Fedmet was served with an antidumping or countervail-
ing questionnaire by either Commerce or the Commission.
    On May 3, 2011, Fedmet requested from Commerce a
scope ruling that its Bastion® line of magnesia carbon
alumina (“MAC”) 3 bricks was outside the scope of the
outstanding antidumping and countervailing duty orders
on MCBs from China and Mexico. In its request, Fedmet
indicated that its MAC bricks contain approximately 75 to
90 percent magnesia, 8 to 15 percent alumina (i.e. alumin-
ium oxide), 3 to 15 percent carbon, and smaller amounts



    3   MAC bricks are also known as “magnesia alumina
graphite bricks.” The parties agree that MAC bricks have
more magnesia than alumina (between 50 and 90% mag-
nesia), but once alumina levels exceed magnesia levels
(50% or more alumina), the bricks are considered “alumi-
na-carbon bricks” or “alumina-magnesia-carbon bricks.”
FEDMET RESOURCES CORP.   v. US                          9



of silicon dioxide, calcium oxide, iron oxide and titanium
dioxide.     Fedmet also stated that the “significant
amounts” of alumina contained in MAC bricks result in
“distinct properties” that distinguish MAC bricks from
MCBs. Specifically, Fedmet explained that the alumina
facilitates the formation of fused magnesia spinel when
MAC bricks are heated to steelmaking temperatures,
which prevents cracks and decreases chemical attack by
promoting permanent expansion and closing pores in the
bricks.
    On March 30, 2012, after receiving comments and
questionnaire responses from interested parties, Com-
merce preliminarily determined that Fedmet’s MAC
bricks were included within the scope of the orders.
Commerce first found that the plain language of the
orders was ambiguous regarding whether “MCBs with
alumina” were covered. Commerce then examined the
descriptions of the subject merchandise contained in the
petition, the initial investigation, the determinations of
Commerce and the like product determination of the
Commission. Commerce found that these sources con-
tained language that excluded MAC bricks from the scope
of the orders. Commerce nonetheless determined that
these sources were not dispositive because MAC bricks
were only referenced “by name” and “no technical descrip-
tions” were provided in the underlying investigations to
identify the chemical composition of MAC bricks.
    Commerce therefore turned to the extrinsic infor-
mation obtained from interested parties and through its
own research during the scope proceedings. Commerce
gave “the greatest weight” to the fact that Fedmet’s MAC
bricks “fall squarely” within the levels of magnesia and
carbon provided in the orders. Commerce also found that
Fedmet’s MAC bricks have the same characteristics and
uses as MCBs, and are marketed and sold in the same
way and through similar channels as MCBs. Based on
these findings, Commerce preliminarily determined that
10                           FEDMET RESOURCES CORP.   v. US



Fedmet’s MAC bricks were included within the scope of
the orders.
     Commerce issued its final scope ruling on July 2,
2012, wherein it continued to find ambiguity in the record
of the underlying investigations. Acknowledging that
MAC bricks had been identified as a type of refractory
brick distinct from the domestic like product, Commerce
observed that Resco never identified the chemical compo-
sition and technical specifications of MAC bricks, or
“expressly state[d] that MAC bricks with a chemical
composition like that of Fedmet Bastion® MAC bricks fall
outside of the scope of the investigations or the resulting
Orders.” J.A. at 480. Additionally, Commerce noted that
the Commission included an “MCB with added alumina”
in its pricing analysis. Based on the evidence regarding
the physical characteristics and uses of Fedmet’s MAC
bricks and the manner in which they are advertised and
sold, Commerce determined that Fedmet’s MAC bricks
were included within the scope of the orders.
    Fedmet filed suit at the Trade Court seeking to re-
verse Commerce’s scope ruling. The Trade Court upheld
Commerce’s determination, finding that it was supported
by substantial evidence and in accordance with law. The
Trade Court agreed with Commerce that the record in the
underlying investigations was not dispositive. 4 In finding
ambiguity in the intrinsic record, the court relied on
evidence obtained during the scope proceedings that
showed that MAC bricks with more than 70% magnesia
(known as “low-alumina” bricks) can also be called MCBs.
The Trade Court then found that substantial evidence
supported Commerce’s determination that Fedmet’s MAC
bricks have physical characteristics and uses similar to


     4  Fedmet did not challenge Commerce’s conclusion
that the scope language in the orders alone is not disposi-
tive.
FEDMET RESOURCES CORP.   v. US                           11



those of MCBs, and “are in fact interchangeable with
MCBs.” The Trade Court therefore affirmed Commerce’s
determination that Fedmet’s MAC bricks are within the
scope of the orders.
    Fedmet timely appealed. We have jurisdiction pursu-
ant to 28 U.S.C. § 1295(a)(5).
                       DISCUSSION
     This Court reviews the Trade Court’s grant or denial
of judgment on the agency record without deference. See
Corus Staal BV v. Dep’t of Commerce, 395 F.3d 1343, 1346
(Fed. Cir. 2005); ThyssenKrupp Acciai Speciali Terni
S.p.A. v. United States, 603 F.3d 928, 932 (Fed. Cir. 2010).
We apply anew the same standard of review used by the
Trade Court. Atar S.r.l. v. United States, 730 F.3d 1320,
1325 (Fed. Cir. 2013). Accordingly, we must uphold
Commerce’s scope determination unless it is “unsupported
by substantial evidence on the record, or otherwise not in
accordance with law.” 19 U.S.C. § 1516a(b)(1)(B)(i). We
review for clear error the factual findings made by the
Trade Court on a motion for judgment on the agency
record. See F.lli De Cecco Di Filippo Fara S. Martino
S.p.A. v. United States, 216 F.3d 1027, 1031 (Fed. Cir.
2000).
                             I
    The countervailing duty and antidumping duty stat-
utes authorize Commerce to impose duties on imported
goods that benefit from certain government subsidies in
their country of manufacture, or that are sold in the
United States at less than fair value. See 19 U.S.C.
§§ 1671, 1673. At the conclusion of a countervailing duty
or antidumping duty investigation, assuming the requi-
site findings are made, Commerce may issue orders
imposing duties on imports of goods covered by the inves-
tigation. When questions arise as to whether a particular
product is included within the scope of a countervailing or
12                              FEDMET RESOURCES CORP.   v. US



antidumping duty order, an interested party may request
that Commerce issue a “scope ruling” to clarify the scope
with respect to particular products.     See 19 C.F.R.
§ 351.225(a).
    The plain language of a countervailing or antidump-
ing order is “paramount” in determining whether particu-
lar products are included within its scope. King Supply
Co. v. United States, 674 F.3d 1343, 1345 (Fed. Cir. 2012).
In reviewing the plain language of a duty order, Com-
merce must consider “[t]he descriptions of the merchan-
dise contained in the petition, the initial investigation,
and the determinations of the Secretary (including prior
scope determinations) and the Commission.” 19 C.F.R.
§ 351.225(k)(1) (“the (k)(1) sources”). Only if the (k)(1)
sources are not dispositive may Commerce consider the
so-called (k)(2) criteria listed below:
     (i)     The physical characteristics of the product;
     (ii)    The expectations of the ultimate purchasers;
     (iii)   The ultimate use of the product;
     (iv)    The channels of trade in which the product is
             sold; and
     (v)     The manner in which the product is adver-
             tised and displayed.
19 C.F.R. § 351.225(k)(2). We afford significant deference
to Commerce’s own interpretation of its orders, mindful
that scope determinations are “highly fact-intensive and
case-specific.” King Supply, 674 F.3d at 1345; see also
Ericsson GE Mobile Commc’ns, Inc. v. United States, 60
F.3d 778, 782 (Fed. Cir. 1995).
                               II
    Fedmet argues that Commerce’s scope ruling is not
supported by substantial evidence. Fedmet maintains
that the administrative record in the underlying investi-
gations clearly demonstrates that MAC bricks were
excluded from the scope of the investigations, and that
FEDMET RESOURCES CORP.   v. US                           13



Commerce adopted the scope language proposed by Resco
intending to exclude MAC bricks. According to Fedmet,
the (k)(1) sources are dispositive, and Commerce’s conclu-
sion to the contrary is unsupported by substantial evi-
dence. Fedmet argues in the alternative that, to the
extent that examination of the (k)(2) factors is necessary
to resolve any ambiguity, Commerce’s findings under the
(k)(2) factors are also unsupported by substantial evi-
dence.
    Commerce and the Intervenors below 5 respond that
the (k)(1) sources are ambiguous because there is no
accepted industry standard for MAC bricks, and the
record of the underlying investigations does not contain
any technical specifications for MAC bricks. They con-
tend that Commerce properly proceeded to an analysis of
the (k)(2) factors and that such analysis is supported by
substantial evidence. According to Commerce and Inter-
venors, Fedmet is inviting this Court to reweigh the
evidence, which the Court is not permitted to do.
    We agree with Fedmet. The (k)(1) sources are disposi-
tive and unequivocally confirm that Fedmet’s MAC bricks
are not within the scope of the orders. First, these
sources contain multiple representations made by Resco
disclaiming coverage of all MAC bricks in general. For
example, Resco explicitly asserted in its petition that
MCBs and MAC bricks are “not generally substitutable”
and have “varying chemical and physical properties and
wear characteristics.” J.A. at 498. When Commerce


   5    Resco, ANH Refractories Co. and Magnesita Re-
fractories Co. (collectively, “Intervenors”) participated in
the scope proceedings before Commerce and intervened in
the case before the Trade Court. Resco was the petitioner
in the underlying antidumping and countervailing inves-
tigations. ANH Refractories and Magnesita Refractories
are domestic producers of MCBs.
14                           FEDMET RESOURCES CORP.   v. US



requested confirmation that Resco’s proposed language
was sufficient to distinguish MCBs from other types of
refractory bricks, including MAC bricks, Resco responded
that no revisions were necessary and confirmed that its
petition focused “only on MCB” and not other types of
refractory bricks, which according to Resco “do not pro-
vide the same performance” as MCBs in steelmaking and
steel handling applications. Id. at 506. Resco’s counsel
further supported the like product determination with
testimony before the Commission that MAC bricks and
MCBs “do not have the same physical characteristics and
uses are not perceived by producers and purchasers as
substitutable and are easily differentiated by price.” Id.
at 396.
    Second, the (k)(1) sources confirm Commerce and the
Commission’s understanding that the underlying investi-
gations did not extend to MAC bricks. Commerce specifi-
cally inquired whether the proposed scope language was
sufficient to exclude other types of bricks such as MAC
bricks, implicitly demonstrating an understanding that
such bricks should be excluded. The Commission echoed
Commerce’s understanding in its final injury determina-
tion when its stated that, although MAC bricks may be
used in place of MCBs for some applications, they general-
ly “do not have the same physical properties as MCBs, are
easily differentiated by price, and their uses are not
perceived by the steel producers as substitutable.” USITC
Pub. No. 4182 at I-8. 6 This is contrary to Commerce and



     6  The fact that in the preliminary stage of the in-
vestigations the Commission included in its pricing anal-
ysis an “MCB with added alumina,” as Commerce
characterizes it, does not support Commerce’s finding of
ambiguity. The record clearly indicates that the products
included in the Commission’s pricing analysis were cho-
sen based on their magnesia, carbon and anti-oxidant
FEDMET RESOURCES CORP.   v. US                           15



the Trade Court’s finding that the (k)(1) sources are
devoid of evidence regarding physical properties of MAC
bricks.
     To put it simply, the question before this Court was
asked and answered during the underlying investigations.
Resco had an opportunity to clarify whether MAC bricks
were included within the scope of the investigations, and
it confirmed that they were not. In doing so, Resco chose
to rely on industry terminology to continue to define the
subject merchandise and the domestic like product. At
the urging of Resco, Commerce adopted this industry
terminology and defined the scope of the orders in terms
of “magnesia carbon bricks,” with the understanding that
other types of bricks such as MAC bricks would not be
covered. In turn, the Commission adopted Commerce’s
language to define the domestic like product as MCBs,
relying on Resco’s representation that MAC bricks are not
interchangeable with MCBs. Had Resco not made these
statements, it is possible that the Commission would have
defined the domestic like product differently and, in so




levels. See USITC Pub. No. 4100, Part V; USITC Pub. No.
4182, Part V. Alumina is not an anti-oxidant, and there
is no reference to alumina in the Commission’s prelimi-
nary or final pricing analyses. The Commission’s pricing
analyses therefore do not constitute sufficient evidence to
read ambiguity into the multiple and clearly expressed
statements in the (k)(1) sources excluding MAC bricks.
That the Commission might have considered pricing data
for a single product outside the scope of the investigations
is not a reasonable basis to later expand the scope of a
duty order to cover imports of all such products. Indeed, a
plausible argument could be made that the Commission
erred in including pricing data related to an “MCB with
added alumina,” but that is not the issue here.
16                            FEDMET RESOURCES CORP.    v. US



doing, perhaps arrived at a different injury determina-
tion.
     Indeed, the Tariff Act provides that only producers of
the domestic like product, or unions or associations affili-
ated with producers of the domestic like product, may file
a petition. See generally 19 U.S.C. §§ 1671a(b), 1673a(b),
1677(9). A petitioner must also demonstrate that domes-
tic producers who support the petition account for at least
25% of the total production of the domestic like product,
and more than 50% of the production of the domestic like
product produced by that portion of the industry express-
ing support for or opposition to the petition. See id.
§§ 1671a(c)(4)(A), 1673a(c)(4)(A). Here, it is not clear that
Resco would have been considered an “interested party”
for purposes of initiating the underlying investigations if
they had encompassed MAC bricks.              See 19 U.S.C.
§§ 1671a(b), 1673a(b). We see nothing in the record
indicating that Resco is a domestic producer of MAC
bricks, and Fedmet maintains that Resco is not. The
record also contains no information regarding whether the
domestic producers who supported Resco’s original peti-
tion manufacture MAC bricks.
    A scope analysis begins with the scope language in a
final order. If the language is ambiguous, the next step is
an identification of the products that were actually inves-
tigated. The inquiry includes whether the petitioner
sought to explicitly include or exclude the product in
question from the underlying investigation. These initial
steps are necessary because, in the underlying investiga-
tion, a petitioner must balance the incentive to achieve as
broad a definition of the domestic like product as possible,
with the requirement that it must prove standing and
injury via production and economic trade data that is
relative to the product subject to the investigation. In
view of this dynamic, we hold that, where a petitioner is
requested to clarify with a high degree of specificity the
scope of its petition, its response is highly germane to a
FEDMET RESOURCES CORP.    v. US                            17



subsequent scope determination. A petitioner has an
obligation to be explicit and precise in its definition of the
scope of the petition both prior and during the investiga-
tion.
    Contrary to the dissent’s view, the fact that the (k)(1)
sources identify no “cut-off point” at which addition of
alumina to an MCB transforms it into a MAC brick does
not result in ambiguity. See Dissent at 6. The public—
including domestic importers like Fedmet—is entitled to
rely on the multiple statements in the (k)(1) sources
disclaiming coverage of MAC bricks. To the extent that
MCBs and MAC bricks do in fact overlap to some degree,
the overlap was surrendered by Resco’s failure to provide
a technical definition or “cut off point” when asked to be
more specific.
     To be clear, our holding does not “elevate” Resco’s pe-
tition over the language of the orders. See Dissent at 8.
Commerce found that the scope language in the orders
was ambiguous regarding whether Fedmet’s MAC bricks
were covered. J.A. at 367. The Trade Court did not
disturb this finding and proceeded to analyze the (k)(1)
sources. See Fedmet Res., 911 F. Supp. 2d at 1353. The
ambiguity in the scope language arises not because of the
carbon and magnesia levels—which no party disputes are
met by Fedmet’s MAC bricks—but because the orders are
limited to “magnesia carbon bricks.” This limitation is
clear and unambiguous. As a result, the question of
whether Fedmet’s MAC bricks are covered by the orders
must be resolved by examining the (k)(1) sources, which
include Resco’s petition, and we may only consider the
(k)(2) factors if the (k)(1) sources are not dispositive. See
19 C.F.R. § 351.225(k).
    We recognize that antidumping and countervailing
duty orders “should not be interpreted in a vacuum devoid
of any consideration of the way the language of the order
is used in the relevant industry.” ArcelorMittal Stainless
18                           FEDMET RESOURCES CORP.   v. US



Belg. N.V. v. United States, 694 F.3d 82, 88 (Fed. Cir.
2012). But the reason why the (k)(1) sources are afforded
primacy in the scope analysis is because interpretation of
the language used in the orders must be based on the
meaning given to that language during the underlying
investigations. In this case, the terms “magnesia carbon
brick” and “magnesia alumina carbon brick” are ubiqui-
tous and well-understood in the refractories industry.
Indeed, Resco characterized both types of bricks as
“standard.”
     Apparently satisfied by Resco’s representations that
industry terminology was sufficient, Commerce and the
Commission determined not to go beyond the “name” of
MAC bricks, not to provide any chemical composition or
technical specifications for MAC bricks, and not to adopt
an explicit exclusion for MAC bricks because it was un-
necessary. These decisions cannot now operate to create
ambiguity or otherwise detract from the clear import of
the meaning given to the term MAC bricks in the underly-
ing investigations. While Commerce enjoys considerable
latitude in clarifying its orders, it may not change the
original scope of its orders through the interpretative
process. See Tak Fat Trading Co. v. United States, 396
F.3d 1378, 1383 (Fed. Cir. 2005); Duferco Steel, Inc. v.
United States, 296 F.3d 1087, 1095 (Fed. Cir. 2002).
    It is Commerce’s duty to define the scope of the mer-
chandise that will be investigated, and it is the Commis-
sion’s duty to conduct its injury determination based on
the like product. Commerce also has the responsibility to
define the scope of the orders “in such detail as the ad-
ministering authority deems necessary.” 19 U.S.C.
§ 1673e(a)(2). Having explicitly inquired about the exclu-
sion of MAC bricks, and having accepted Resco’s repre-
sentation that no revisions to the scope language were
necessary to exclude MAC bricks, Commerce cannot later
depart from its previous understanding based on its own
failure to define non-subject merchandise more precisely
FEDMET RESOURCES CORP.   v. US                            19



than “by name.” We therefore hold that Commerce’s
finding of ambiguity in the (k)(1) sources lacks substantial
evidence. 7
    The Trade Court erred in relying on evidence outside
the (k)(1) sources to find ambiguity within those sources.
Although the court acknowledged the repeated state-
ments in the (k)(1) sources excluding MAC bricks, it found
that “two critical facts” instilled the term with “considera-
ble ambiguity.” Fedmet Res., 911 F. Supp. 2d at 1354.
First, the court found that “advertisements and other
record evidence indicate that the term ‘MACB’ can refer to
low-alumina bricks as well as high-alumina bricks.” Id.
Second, the court found that “record evidence of industry
naming conventions reasonably suggests that so long as
the magnesia content of a brick with added alumina
remains above 70%, it can be called either an MCB or an
MACB.” Id. (emphasis in original). But the (k)(1) sources
do not mention, much less make a distinction, between so-
called “low-alumina” and “high-alumina” bricks. Indeed,
in making its findings, the Trade Court relied solely on
information provided by interested parties or obtained
through Commerce’s own research during the course of
the scope proceedings. The (k)(1) sources themselves
neither support the “two critical facts” nor the court’s
conclusion that “Resco may have intended to exclude only
some MACBs” on which the Trade Court premised its
finding of ambiguity. Id. (emphasis in original). Those
findings therefore cannot provide the basis for holding
that Commerce’s finding of ambiguity in the (k)(1) sources
is supported by substantial evidence.



    7  Even if, in fact, MCBs do overlap to some extent
with MAC bricks, there would be no inconsistency be-
tween our interpretation of the (k)(1) sources and the
orders because the latter are limited to only “certain”
MCBs.
20                            FEDMET RESOURCES CORP.    v. US



    In sum, because nothing in the (k)(1) sources detracts
from the otherwise clear statements that all MAC bricks
were excluded from the scope of the underlying investiga-
tions, we hold that the (k)(1) sources are dispositive of the
question presented by Fedmet’s scope ruling request.
Commerce erred in proceeding to analyze the (k)(2) fac-
tors, and we decline to review such analysis. 8 See Eck-
strom Indus., Inc. v. United States, 254 F.3d 1068, 1076
(Fed. Cir. 2001). Because Fedmet’s bricks are MAC
bricks, we hold that they are not covered by the orders.
                       CONCLUSION
    Commerce’s scope ruling is unsupported by substan-
tial evidence. We therefore reverse the Trade Court’s
decision and grant Fedmet’s motion for judgment on the
agency record. We hold that Fedmet’s Bastion® MAC
bricks are outside the scope of the countervailing and
antidumping orders at issue in this case. We remand for
further proceedings in accordance with this opinion.
            REVERSED AND REMANDED




     8  Interestingly, in their analysis of the (k)(2) fac-
tors, Commerce and the Trade Court arrived at different
conclusions than the Commission when it analyzed the
physical characteristics and uses, interchangeability,
channels of distribution, manufacturing processes, and
customer perception of MCBs. See USITC Pub. No. 4182
at 6. The Commission’s analysis of these factors is part of
the (k)(1) sources.
  United States Court of Appeals
      for the Federal Circuit
                 ______________________

      FEDMET RESOURCES CORPORATION,
              Plaintiff-Appellant,

                            v.

                   UNITED STATES,
                   Defendant-Appellee,

                          AND

         ANH REFRACTORIES COMPANY,
               Defendant-Appellee,

                          AND

         RESCO PRODUCTS, INC. AND
     MAGNESITA REFRACTORIES COMPANY,
             Defendants-Appellees.
            ______________________

                       2013-1539
                 ______________________

WALLACH, Circuit Judge, dissenting.
    The majority fails to ground its analysis in the plain
language of the scope of the investigation, as defined in
the antidumping and countervailing duty orders for
MCBs (“the Orders”), and instead focuses on the petition
of a domestic producer, contrary to the governing regula-
tion. Because I would affirm the decision of the Court of
International Trade (“CIT”), I respectfully dissent.
2                            FEDMET RESOURCES CORP.   v. US



    Fedmet’s merchandise has concentrations of magnesia
and carbon falling within the scope of the Orders. The
majority nevertheless holds Commerce erred in finding
Fedmet’s magnesia alumina carbon (“MAC”) bricks were
subject to the Orders because the (k)(1) sources “disclaim”
MAC bricks. The trouble is that the (k)(1) sources never
define the “disclaimed” MAC bricks except to say they
have different features, uses, and prices than MCBs.
Some MCBs with added alumina were in fact investigated
as MCBs during the Commission’s investigation, and
none of the (k)(1) sources address how much alumina
must be added before MCBs become MAC bricks that fall
outside the scope of the Orders. Instead, the (k)(1)
sources indicate that any MCBs with the recited carbon
and magnesia concentrations would possess MCBs’ char-
acteristic strength and usefulness. Substantial record
evidence supports Commerce’s finding that the (k)(1)
sources do not dispositively resolve whether Fedmet’s
products are MCBs covered by the Orders, or are instead
MAC bricks with different characteristics, uses, and
prices. It was thus proper for Commerce to consider the
(k)(2) sources.
    In holding otherwise, the majority fails to defer to
Commerce’s factual findings with respect to industry
terminology, and instead makes its own contrary findings
that are unsupported by the record. It also criticizes
Commerce for failing to specifically define MCBs and
MAC bricks in its Orders, even though binding regulation
states “the descriptions of subject merchandise . . . must
be written in general terms.” 19 C.F.R. § 351.225(a) (2009)
(emphasis added). Finally, the majority relies heavily on
a domestic producer’s petition instead of grounding its
analysis in the plain language of the Orders, as required
by this court’s precedent. Because the record supports
Commerce’s finding that adding 8 to 15% alumina to
otherwise dutiable MCBs does not remove them from the
scope of the Orders, I would affirm.
FEDMET RESOURCES CORP.   v. US                            3



    A scope ruling involves a “highly fact-intensive and
case-specific determination,” King Supply Co. LLC v.
United States, 674 F.3d 1343, 1345 (Fed. Cir. 2012), which
is “particularly within the expertise of [Commerce],”
Sandvik Steel Co. v. United States, 164 F.3d 596, 600
(Fed. Cir. 1998). “Commerce enjoys substantial freedom
in conducting such scope inquiries,” Eckstrom Indus., Inc.
v. United States, 254 F.3d 1068, 1072 (Fed. Cir. 2001),
and this court must affirm Commerce’s determination as
long as it is supported by substantial evidence, Sango Int’l
L.P. v. United States, 484 F.3d 1371, 1378 (Fed. Cir.
2007).
    “[T]he plain language of the . . . order is paramount”
in conducting a scope ruling. King Supply, 674 F.3d at
1345. “[T]he first step in a scope ruling proceeding is to
determine whether the governing language is in fact
ambiguous.” ArcelorMittal Stainless Belg. N.V. v. United
States, 694 F.3d 82, 87 (Fed. Cir. 2012). The Orders in
this case define MCBs as having “a magnesia component
of at least 70 percent magnesia . . . by weight” and “car-
bon levels ranging from trace amounts to 30 percent by
weight.” J.A. 18.122. Fedmet’s merchandise contains
“approximately 75 to 90 percent magnesia and 3 to 15
percent carbon,” and thus “fall[s] squarely within the
ranges identified in the scope of the Orders.” See J.A.
367. The Orders further state that MCBs may have
added antioxidants “from trace amounts to 15 percent by
weight as various metals, metal alloys, and metal car-
bides,” J.A. 18.122, and Fedmet’s merchandise contains
alumina at a concentration of 8 to 15%. Finally, the
Orders state MCBs are classifiable under, inter alia,
Harmonized Tariff Schedule of the United States
4                             FEDMET RESOURCES CORP.    v. US



(“HTSUS”) 6902.10, which is the subheading covering
Fedmet’s merchandise. 1 See J.A. 345, 347.
    “Based on the magnesia and carbon content alone,”
Commerce found Fedmet’s merchandise “f[e]ll within the
scope of the Orders,” but it identified a “potential ambigu-
ity regarding whether the . . . scope covers MCBs with
alumina.” See J.A. 367. To resolve this question, Com-
merce considered the (k)(1) sources, which are “[t]he
descriptions of the merchandise contained in the petition,
the initial investigation, and the determinations of
[Commerce] (including prior scope determinations) and
the Commission.” See 19 C.F.R. § 351.225(k)(1) (emphasis
added).
     The (k)(1) sources in this case include the Commis-
sion’s investigation and injury determinations.         The
Commission’s pricing investigation included MCBs with
4.6% added alumina, J.A. 370, which were also mentioned
in the Commission’s injury determination, see J.A. 18.23
& n.135 (stating the Commission “collected quarterly
f.o.b. pricing data for three MCB products” including
“Resco’s brand Maxline 10 AFX”); see also J.A. 309–10
(finding the Maxline 10 AFX was an “MCB with alumi-
na”), 323, 370, 438, 459. 2 Although 4.6% is less than the 8
to 15% alumina contained in Fedmet’s merchandise, the
inclusion of MCBs with alumina demonstrates that simp-


    1   “[T]he tariff schedule is . . . a factor in determin-
ing the scope of the Order.” Eckstrom, 254 F.3d at 1073.
    2   The majority states “it is not clear that Resco
would have been considered an ‘interested party’ for
purposes of initiating the underlying investigations if
they had encompassed MAC bricks.” Majority Op. at 16.
However, Resco sold MCBs with 4.6% added alumina,
which is only 3.4% less alumina than some of Fedmet’s
products.
FEDMET RESOURCES CORP.    v. US                               5



ly adding alumina to otherwise subject MCBs does not
automatically withdraw them from the scope of the Or-
ders.
     The remaining (k)(1) sources do not dispositively show
that MCBs with 8 to 15% alumina are excluded from the
Orders. To the contrary, Resco’s petition emphasizes that
the combination of carbon and magnesia in MCBs results
in “[h]igh thermal conductivity, . . . [r]educed porosity, . . .
[h]igh corrosion resistance[, and] [g]ood reaction to alka-
line environments.” J.A. 499. Fedmet’s products contain
the requisite concentrations of carbon and magnesia,
suggesting they share these characteristics.          Resco’s
petition states MCBs had different characteristics and
uses than other refractory bricks (including MAC bricks),
but did not define the different types of refractory bricks.
Nor did Resco suggest how much alumina must be added
to MCBs before they become MAC bricks with character-
istics “unique” from MCBs. See J.A. 498.
    Resco’s questionnaire responses also demonstrate the
(k)(1) sources are not dispositive with regard to the
amount of alumina needed to transform an MCB into a
MAC brick. On August 10, 2009, in response to Com-
merce, Resco stated “[t]he scope of our petition focuses
only on MCB.” J.A. 506. However, four days later, Resco
revised the scope language to remove the explicit exclu-
sion of alumina carbon bricks, alumina-silicon bricks and
dolomite class bricks, and confirmed the exclusion was
unnecessary since the bricks did not have the requisite
magnesia levels specified by Resco. See J.A. 513. These
questionnaire responses necessarily create petition ambi-
guity.
    Furthermore, none of Resco’s questionnaire responses
addresses the ambiguity posed by the Orders: whether
adding 8 to 15% alumina withdraws otherwise-subject
MCBs from the Orders’ scope. J.A. 506, 510, 513. There
is no indication from the (k)(1) sources that Fedmet’s
6                             FEDMET RESOURCES CORP.   v. US



products are “MAC bricks” excluded by Resco’s petition
and the Final Commission Determination. Commerce
properly found the lack of “technical descriptions” made it
impossible “to identify the chemical composition of MAC
bricks.” J.A. 368. Commerce was supported by substan-
tial evidence in finding the (k)(1) sources did not address,
much less dispositively resolve, whether adding 8 to 15%
alumina withdraws MCBs from the scope of the order.
     The majority ignores this definitional problem. It
states Resco “disclaim[ed] coverage of all MAC bricks in
general.” Majority Op. at 13 (emphasis added). If adding
any alumina to MCBs withdraws them from the Orders’
scope, the majority fails to explain how the Commission’s
Final Determination could encompass MCBs with 4.6%
added alumina. On the other hand, if adding only small
amounts of alumina is insufficient to transform an MCB
into a MAC brick, the majority does not identify any cut-
off point. Indeed, the majority admits as much in stating
“the (k)(1) sources do not mention, much less make a
distinction, between so-called ‘low-alumina’ and ‘high-
alumina’ bricks.” Majority Op. 19. 3



    3    The majority explains this overlap between MCBs
and MAC bricks by stating that any overlap was “surren-
dered by Resco’s failure to provide a technical definition
or ‘cut off point’ when asked to be more specific.” Majority
Op. at 17. The majority does not cite any authority for
this new “surrender” doctrine nor does it explain how
Resco’s purported “surrender” limits Commerce’s discre-
tion in interpreting the Orders’ scope. Commerce is an
administrative agency. Its scope rulings warrant defer-
ence from this court and it is not limited by a petitioner’s
inadequate responses. Indeed, the majority contradicts
itself in stating that “the ambiguity in the scope language
arises not because of the carbon and magnesia levels—
FEDMET RESOURCES CORP.   v. US                          7



    By failing to acknowledge this definitional problem,
the majority leaves the Orders open to manipulation.
Rather than paying the antidumping and countervailing
duties on MCBs, importers can simply add small amounts
of alumina to their products and label them MAC bricks
instead of MCBs.
    The majority nonetheless states MAC bricks were ad-
equately defined based on Resco’s statement that MAC
bricks and MCBs “‘do not have the same physical charac-
teristics and uses are not perceived by producers and
purchasers as substitutable and are easily differentiated
by price.’” Majority Op. at 14 (quoting J.A. 396). But it
never establishes whether Fedmet’s products fall within
this definition of MAC bricks, i.e., whether they have
different physical characteristics from MCBs and are
easily distinguishable by price.
    Indeed, Commerce’s consideration of the (k)(2) factors
demonstrates that Fedmet’s merchandise is not material-
ly distinguishable from MCBs. 4 Commerce found that
Fedmet’s merchandise “share[s] physical characteristics
with in-scope MCBs.” J.A. 485. It relied on the Millenni-
um Steel study, which “specifically found that adding
alumina to MCBs resulted in controlled expansion, better


which no party disputes are met by Fedmet’s MAC
bricks—but because the orders are limited to ‘magnesia
carbon bricks.’ This limitation is clear and unambiguous.”
Majority Op. at 17. If the language from the Orders
regarding MCBs is clear and unambiguous then Fedmet
should have challenged the CIT’s finding that the scope
language itself was ambiguous, an assertion it did not
make. See id. at 10 n.4.
    4   Because the k(1) sources did not definitively re-
solve this question, Commerce rightly turned to the k(2)
sources. See 19 C.F.R. § 351.225(k).
8                            FEDMET RESOURCES CORP.   v. US



slag corrosion resistance, and enhanced ladle life due to
better spalling resistance, all noted properties of MCBs.”
J.A. 483 (emphasis added). Commerce found “carbon
plays the critical role in preventing slag penetration when
the magnesia content falls within the range identified in
the scope of the Orders,” and “conclude[d] that carbon in
Fedmet[’s merchandise] performs the same essential
function as it does in MCBs.” J.A. 484. Commerce found
this was consistent with the Orders, which include MCBs
with metal additives of up to 15% as long as the pre-
scribed levels of magnesia and carbon “ensure key proper-
ties of in-scope MCBs were met.” J.A. 484. Commerce
also found Fedmet’s merchandise and MCBs “are sold in
the same channels of trade and are similarly marketed
and advertised for the same uses.” J.A. 485. Under any
performance-based definition of the goods—which, in this
case, is all that the (k)(1) sources provide—Fedmet’s
merchandise is subject to the MCB Orders.
    The majority’s holding to the contrary contravenes
precedent by elevating certain purported “disclaimers” by
Resco over the language of the Orders. This court has
made clear that the language of an order is “paramount”
in conducting a scope analysis. King Supply, 674 F.3d at
1345. But the majority mentions the Orders only once,
and focuses primarily on Commerce’s “implicit[] . . .
understanding” based on Resco’s representations. 5 See



    5   In other contexts, the CIT has cautioned against
overreliance on a domestic producer’s petition. See, e.g.,
Yantai Xinke Steel Structure Co. v. United States, No. 10–
00240, 2012 WL 2930182 (Ct. Int’l Trade July 18, 2012)
(“[T]he petition constitutes nothing more than ‘an allega-
tion of dumping, not a determination of dumping.’” (quot-
ing Zhejiang Native Produce & Animal By–Prod. Imp. &
Exp. Corp. v. United States, Slip. Op. 11–110, at 20
FEDMET RESOURCES CORP.   v. US                             9



Majority Op. at 14. The majority’s analysis is strikingly
similar to that prescribed by the CIT in Duferco Steel, Inc.
v. United States, 146 F. Supp. 2d 913, 921–22 (Ct. Int’l
Trade 2001). There, the CIT stated:
    In determining whether a particular product is
    within the scope of an [antidumping] or [counter-
    vailing duty] order, Commerce must first consider
    whether the underlying petitions cover the prod-
    uct. If the petitions are ambiguous, Commerce
    must examine the preliminary and final determi-
    nations, prior notices of initiation, and any avail-
    able ITC publications.       If the scope of the
    particular product is still unclear, Commerce
    must look to other criteria, including an analysis
    of the [(k)(2) criteria].
Id. (internal quotation marks and citations omitted). This
court reversed the CIT, holding the CIT’s “description of
this interpretive process has it exactly backwards.”
Duferco Steel, Inc. v. United States, 296 F.3d 1087, 1096
(Fed. Cir. 2002) (emphasis added). We explained “[t]he
critical question is not whether the petition covered the
merchandise or whether it was at some point within the
scope of the investigation,” but instead “whether the [ ]
final scope orders included the subject merchandise.” Id.
The majority makes the same error as the CIT in Duferco
by focusing only on whether Resco’s petition “covered the
merchandise,” see id.; see also Majority Op. at 13–16
(considering whether Resco’s petition and other state-


(2011)) (citing Manual for the Practice of U.S. Interna-
tional Trade Law 595 (William K. Ince & Leslie A. Glick,
eds. 2001))). By elevating Resco’s petition over the Orders
themselves, the majority prioritizes Resco’s allegations
over the final findings of the investigations as reflected in
the language of the Orders.
10                            FEDMET RESOURCES CORP.    v. US



ments excluded MAC bricks). The majority fails to make
the proper inquiry: whether substantial evidence supports
Commerce’s finding that the Orders, properly interpreted
under 19 C.F.R. § 351.225(k), cover Fedmet’s merchan-
dise.
    Even more concerning is the majority’s refusal to de-
fer to Commerce’s expertise. This court has emphasized
that “scope orders must necessarily be written in general
terms, and [Commerce] enjoys substantial freedom to
interpret and clarify its antidumping orders, in accord-
ance with the methodology set forth in its regulation, 19
C.F.R. § 351.225(k).” Duferco Steel, 296 F.3d at 1096–97
(internal quotation marks and citations omitted). Yet the
majority imposes a new duty on Commerce to specifically
“define the scope of the orders.” Majority Op. at 18. It
scolds Commerce for failing “to go beyond the ‘name’ of
MAC bricks” and for not providing “any chemical composi-
tion or technical specification for MAC bricks.” Id.
     Although it is apparent in hindsight that such a spe-
cific definition would be helpful in resolving this dispute,
Commerce had no obligation to provide a “technical
specification for MAC bricks.” Id. Section 351.225(a)
instead provides that “the descriptions of subject mer-
chandise contained in [Commerce’s] determinations must
be written in general terms.” 19 C.F.R. § 351.225(a)
(emphasis added). Commerce cannot be expected to
predict every potential variation in imported merchandise
in the original order. The majority violates § 351.225 in
its new rule preventing Commerce from resolving ambigu-
ity that results from “[Commerce’s] own failure to define
non-subject merchandise more precisely than ‘by name.’”
Majority Op. at 18–19.
    The majority states that Commerce’s earlier decisions
“cannot . . . operate to create ambiguity . . . in the under-
lying investigations,” even though Commerce’s decisions
and the underlying investigations are both (k)(1) sources.
FEDMET RESOURCES CORP.   v. US                            11



Id. at 18. Ambiguity in any of the (k)(1) sources likely
means they are not dispositive, requiring consideration of
the (k)(2) factors. See 19 C.F.R. § 351.225(k). The majori-
ty’s refusal to take cognizance of certain ambiguities (i.e.,
the ambiguities in Commerce’s decisions) is unsupported
by regulation. It is simply inappropriate for this court to
dictate to Commerce which (k)(1) factors are more “ger-
mane” than others. See Majority Op. at 16; see also
Cathedral Candle Co. v. U.S. Int’l Trade Comm’n, 400
F.3d 1352, 1363 (Fed. Cir. 2005) (“[A]n agency’s interpre-
tation of its own regulations is entitled to broad deference
from the courts.” (citing Thomas Jefferson Univ. v. Shala-
la, 512 U.S. 504, 512 (1994)).
    Finally, the majority fails to defer to Commerce’s fac-
tual findings. For example, the majority finds “the terms
[MCB] and [MAC brick] are ubiquitous and well-
understood in the refractories industry,” Majority Op. at
18, a finding necessary to support its conclusion that
Resco’s purported disclaimer of MAC bricks unambigu-
ously removed Fedmet’s merchandise from the Orders’
scope. That finding, however, directly conflicts with
Commerce’s finding that “[a]ll parties acknowledge that
there is no industry standard for MAC bricks.” J.A. 484
(emphasis added); see also Fedmet Res. Corp. v. United
States, 911 F. Supp. 2d 1348, 1351 (Ct. Int’l Trade 2013)
(“All parties agree there is no standard chemical defini-
tion for bricks marketed as MAC[ bricks]” (citing Final
Scope Ruling at 9; Pl.’s Reply 6)). The majority’s narra-
tive—that Commerce “adopted this industry terminology”
and “underst[ood] that other types of bricks such as MAC
bricks would not be covered”—is nowhere in the record.
Majority Op. at 15. The resulting conclusion that the
(k)(1) sources unambiguously exclude Fedmet’s merchan-
dise from the Orders is inconsistent with the record, and
12                            FEDMET RESOURCES CORP.   v. US



fails to defer to Commerce’s well-considered findings. 6
Our law requires deference the majority denies to these
agency findings.
   Because I would affirm the CIT’s decision upholding
Commerce’s scope ruling, I respectfully dissent.




     6  To the extent the CIT erred in relying on (k)(2)
factors in its (k)(1) analysis, see Majority Op. at 18, such
error is harmless. This court reviews the CIT de novo,
and asks only whether substantial evidence supports
Commerce’s determination.